EXHIBIT 23.1 Consent of Independent Registered Public Accounting Firm Perma-Fix Environmental Services, Inc. Atlanta, Georgia We hereby consent to the incorporation by reference in the Registration Statements on Form S-3 (No. 333-158472, 333-115061, 33-85118, 333-14513, 333-43149, 333-70676, and 333-87437) and Form S-8 (No. 333-153086, 333-124668, 333-110995, 333-80580, 333-3664, 333-17899, 333-25835, and 333-76024) of Perma-Fix Environmental Services, Inc. and subsidiaries (the “Company”) of our reports dated March 11, 2011, relating to the consolidated financial statements and financial statement schedule, and the effectiveness of the Company’s internal control over financial reporting, which appear in this Form 10-K. /s/BDO USA, LLP Atlanta, Georgia March 11, 2011
